Action to recover damages for personal injuries claimed to have been sustained by Sarah Bank, Edith Kahn and Phyllis Bank; for property damage sustained by Sarah Bank; and for loss of services sustained by Herman Bank, the husband of Sarah Bank, and for medical expenses, etc., for his daughter Phyllis, and for loss of services sustained by Pred Kahn, the husband of Edith Kahn. Judgment dismissing complaint on the merits unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.